It gives me great pleasure to congratulate Mr. Opertti on
his election as President of the General Assembly at its
fifty-third session. I would also like to commend the
efforts of his predecessor, Mr. Hennadiy Udovenko,
whom we recently welcomed to our country.
I should also like to place on record our appreciation
to the Secretary-General, Mr. Kofi Annan. He has been
working tirelessly to promote the authority of the United
Nations, advocating respect for the international
legitimacy for which it stands, especially in the area of
finding peaceful solutions to the explosive conflicts that
are raging in some parts of the world. The international
community has recognized his great achievement when he
succeeded a few months ago in defusing an ominous
military confrontation in the Arab Gulf region. We hope
that this will be followed by similar successes in other
volatile situations plaguing different parts of the world.
The hopes that are pinned on the United Nations
assume a special meaning at this session, which coincides
with the fiftieth anniversary of the Universal Declaration
of Human Rights, an instrument which Lebanon
participated in framing. Today, human rights are a major
pillar of the new world order. Respect for human rights
has become the yardstick by which the democracy
practised in countries is judged. Compliance with the
provisions of the Declaration under all circumstances and
conditions guarantees not only the peace, security and
stability of societies but also the establishment of relations
of cooperation and understanding among States.
The United Nations is duty-bound to enhance its
independence since it was liberated from the impact of
the cold war and of the bipolarity which held sway over
international relations in the post-Second World War era.
Today, it is called upon to reactivate its role in making
and consolidating peace. This task can be achieved
primarily by addressing the root causes of conflicts,
through preventive diplomacy and through various
18


technical and development assistance programmes in
various fields.
It is important here to refer to the fact that
international institutions have an important role to play in
providing the developing countries with the necessary
technical assistance. Such assistance will enable them to
take advantage of the accelerated pace of globalization in
the field of trade and finance. It will also give these
countries sufficient time to adapt and get ready to face the
new challenges. This will help many developing countries
avoid the negative effects of surging globalization, given
the inadequacy of their production capabilities and the
absence of a competitive edge. In this regard, Lebanon is
effectively contributing to the establishment of a free trade
zone specifically in the Arab region while continuing its
commitment to the establishment of trade liberalization
worldwide.
On the eve of the twenty-first century, the United
Nations role requires it to fulfil the tasks of reform and
streamlining so that it can keep up with the fast pace of
international relations. Thus the reform measures initiated
by the Secretary-General must be completed. Furthermore,
the reform of the working methods and streamlining of the
Security Council to increase its membership and make it
more representative should also be completed. Once
reformed, different States, particularly small States, will be
enabled to participate in the decision-making process
relevant to the maintenance of international peace and
security.
We commend the efforts that went into the
establishment of the International Criminal Court whose
Statute was recently adopted in Rome. Lebanon supports
the establishment of the Court and is determined to study
its Statute positively.
More than ever before, the international community is
called upon to promote the peaceful settlement of disputes,
especially in extremely sensitive regions of the world. We
need also to address the root causes of the problems and
thereby to defuse the crises before they turn into full-scale
conflagrations.
The time has come to solve pending problems,
particularly those of the Middle East region. For instance,
a settlement must be found to the question of the three
islands in the Gulf disputed by the United Arab Emirates
and Iran. Such a settlement should restore the disputed
islands to their rightful owners and thus promote peace and
stability among the States and the peoples of the region.
If we are truly interested in the promotion of
regional and international peace and security, we must
work in all seriousness to build a world free from
weapons of mass destruction. In this context, we aspire
and call for the establishment of a zone free from nuclear
and other weapons of mass destruction in the Middle
East.
Five years ago, I was privileged to stand here before
the General Assembly to speak about Lebanon and about
its commitment to a just and comprehensive peace. From
this very rostrum, I declared that Lebanon is committed
to the principles of democracy, liberty and human rights,
and that it has succeeded in safeguarding these principles
even through its darkest moments.
In this context, reference should be made to
Lebanon?s firm position of condemning terrorism in all its
forms and manifestations including political, cultural and
economic. We condemn terrorism whether sponsored by
States or by individuals. Lebanon condemns attacks
against civilians, embassies and diplomatic missions,
plane hijacking and any other act that jeopardizes the
lives and property of civilians. However, we must stress
the importance of distinguishing between terrorism and
peoples? rights to resist the forces of foreign occupation
in accordance with the Charter of the United Nations and
in its successive resolutions adopted by the international
Organization and other fora, especially the Declaration of
the Occasion of the Fiftieth Anniversary of the United
Nations.
Lebanon is fully committed to the role of the United
Nations and is keen on furthering this role and on
safeguarding the equilibrium and integrity of international
relations. We therefore believe that it is important for all
States, large and small, to commit to the principles of
international legitimacy and refrain from undertaking
unilateral measures that are driven solely by narrow
interests and dictated by expediency.
Today, as we reiterate these constant positions of
principle, we can point with confidence to the originality
of our experience in coexistence, which is based on
moderation and tolerance, and our firm belief in both
deserves to be a living model that should be emulated
whenever solutions are sought to the problems of societies
afflicted with wars, racial or factional strife all over the
world. This is particularly true of societies that are trying
to restore civil peace as part of their post-conflict peace-
building efforts.
19


Lebanon, with an open and creative society, a society
that is Arab by identity and orientation, has remained united
in territory, population and institutions; Lebanon has
remained a vibrant oasis of goodwill and beneficial
interaction.
As is well known, Lebanon has for the past few years
embarked on a reconstruction plan following a protracted
devastating war. It has been tirelessly working to regain the
prominent cultural and economic position it once held in its
region and in the world, depending on God Almighty, then
on the will and resourcefulness of its own citizens and on
the support of its brothers and the contributions of its
friends all over the world.
Throughout this period of reconstruction, Lebanon
faced difficult circumstances caused first and foremost by
the continued Israeli occupation of parts of its territories
and by the continuity of its devastating attacks against its
villages and peaceful citizens. These attacks have claimed
the lives of many innocent civilians, men, women and
children, and wounded many many more. I am confident
that the international community still remembers very well
the Qana massacre perpetrated by Israel in 1996.
Lebanon has faced a critical stage of its history
through the past few years while implementing the
reconstruction plans. The only parallel to the intensity of
this stage is the determination of the Lebanese people to
face the various challenges on more than one front.
Lebanon has succeeded in regaining the world?s confidence
in its ability to play once more a distinguished and shining
role in the cultural, economic, commercial and financial
fields. Beirut is back to its position as the crossroads of
various cultures and civilizations, a fact attested to by the
many conferences and the regional and international
meetings that were convened there. The United Nations
building that Lebanon has recently completed as the focal
point for United Nations activities in Lebanon and in the
region is proof, if any was needed, of Lebanon?s keen
interest in the return of international organizations to Beirut.
As an indication of international confidence in our
performance, the world financial markets traded in treasury
bonds issued by the Lebanese Government and institutions
of the private sector. This was made possible by the
cooperation between the Lebanese financial institutions and
their international counterparts. It is a demonstration of the
confidence that the world has in the present and future of
the national economy and of the confidence of the Lebanese
themselves in their country and its future.
But to date, Israel has not wanted to meet its
commitments; it has not done what it promised to the
Palestinians and to the international community; it does
not want to resume the negotiations with Lebanon and
with Syria from the point at which they left off.
We invite the institutions of the international
community to play a more effective role in securing
compliance with the resolutions of international
legitimacy. They must bring the necessary pressure to
bear on the aggressor to remove the causes of this conflict
and lay the foundations of a just and comprehensive
peace.
Israel cannot merely pay lip service to peace and
expect to be considered a truly peace-loving State.
Talking about peace is one thing; Israel?s actions on the
ground are another. Israel?s claim that it is a weak
country surrounded by hostile neighbours is one thing;
Israel?s military might, based on weapons of mass
destruction, nuclear weapons and state-of-the-art Western
weaponry, is another. Israel has all those weapons and is
the mightiest Power in the Middle East. But it does not
want to implement or respect the resolutions of
international legitimacy.
We went to the Madrid Peace Conference with the
other Arab parties sincerely hoping to achieve a just,
permanent and comprehensive peace that would end the
continued cycle of violence that has engulfed our region
over the past 50 years. The negotiations on the Palestinian
track remain in a vicious circle, and the repercussions of
Israeli intransigence could very well shatter our hopes for
peace; the negotiations on the Lebanese and Syrian tracks
have come to a complete standstill as a result of the
intransigent position of the Israeli Government.
We reaffirm our permanent commitment to the noble
objective of achieving peace. We have previously
declared that the accomplishment of this goal lies in the
full, immediate and unconditional implementation of
United Nations resolutions. On this occasion, we reiterate
our total rejection of any settlement of Palestinian
refugees in Lebanon. We call upon the international
community to increase its voluntary contributions to the
United Nations Relief and Works Agency for Palestine
Refugees in the Near East (UNRWA) pending the
implementation of international resolutions relative to
refugees, particularly resolution 194 (III).
As we repeat our commitment to a just,
comprehensive and permanent peace, we declare that we
20


in Lebanon and in Syria are ready to resume the
negotiations from where they were stopped. We are ready
to sign a peace treaty with Israel within three months, on
the condition that it withdraws from the South, from the
West Beqaa, and from the Syrian Golan to the lines of 4
June 1967. Peace negotiations aimed at achieving a just and
comprehensive peace — the peace that we always
proclaimed our desire to achieve — can only be
accomplished on the basis of the Madrid terms of reference,
in accordance with the principle of land for peace. These
should be pursued on two parallel, inseparable tracks with
Israel: the Lebanese negotiation track and the Syrian
negotiation track.
The interdependence of the twin tracks was a strategic
decision dictated by the supreme interests of both Lebanon
and Syria. This interdependence enhances the prospects of
a just, permanent and comprehensive peace. We have
previously declared, and we repeat today before this
assembly of nations, that neither Lebanon nor Syria will
sign a separate peace agreement with Israel. Lebanon and
Syria are committed to the resolutions of international
legitimacy. We continue to be committed to peace as a
strategic choice.
Peace as we see it is a peace built on justice, a peace
that will restore usurped rights to their rightful owners fully
and without diminution. Any initiatives that ignore these
principles and bases are nothing more than manoeuvres
predestined to failure. They will only prolong the conflict
with all that this implies in terms of squandering the human
and economic resources of all concerned. They will further
postpone the permanent, just and comprehensive peace
which we still uphold and aspire to. To us, this will always
be the only viable means to achieve the prosperity and
progress of our people and of the other peoples of the
region.
The voices that were recently raised calling for the
establishment of military alliances in the region on the
pretext of confronting certain trends of thought can only be
seen as attempts to bring the region back to the atmosphere
of alliances and confrontation. Time and again, history has
proven these to be harmful to the interests of peoples. They
can only lead to negative results that will obstruct the peace
process.
So long as the Israeli occupation and assaults against
our people continue, we shall continue to uphold our right
to resist occupation and to use all legitimate means to
which peoples who have had to endure the injustices and
evils of occupation have resorted previously. The Lebanese
resistance in southern Lebanon and the West Beqaa is in
pursuit of a legitimate right supported and endorsed by
the entire Lebanese people. The Lebanese people who,
like other peoples whose lands have been occupied, have
been resisting occupation, and appeal to the international
community to spare no effort in helping to secure the
release of its citizens who are incarcerated in Israeli
prisons and in detention camps under Israeli control in the
occupied Lebanese territories. Hundreds of our sons have
been languishing in Israeli jails and detention camps for
years. Some have already served the prison sentences
handed down by Israeli courts, yet are still in custody for
reasons unknown to anyone. Others have been in custody
for years but have not yet been arraigned. Their
incarceration continues under an arbitrary measure that
Israel calls “administrative detention”.
We have been trying to secure the release of all
Lebanese detainees from Israeli jails with the assistance
of friendly and brotherly States and with the active
involvement of the International Committee of the Red
Cross. We appeal to the United Nations and to other
international humanitarian agencies to give this matter
their utmost attention. We also call upon them to plead
with Israel to improve the living conditions of these
prisoners, who live in unbearable, inhumane
circumstances that run counter to international laws and
conventions.
Lebanon finds itself today twice victimized. On the
one hand, it has to endure continued devastating attacks
by Israel, attacks that can be justified only under one
rubric: Israel?s stubborn clinging to its occupation and to
the flimsy pretext of security. On the other hand, Lebanon
sees how the international community is incapable of
doing what it takes to restore its legitimate rights through
compliance with the just resolutions adopted by this
international Organization, in particular Security Council
resolution 425 (1978), which calls for unconditional
Israeli withdrawal from the Lebanese territories. Lebanon,
which for 50 years has dearly paid for the establishment
of Israel, suffers from the double standards which have so
far obstructed the implementation of Security Council
resolution 425 (1978).
The United Nations, which has made continuous
efforts, and whose peacekeeping forces have made the
ultimate sacrifice, in the South, remains the best witness
to the indiscriminate nature and ferocity of the Israeli
attacks against the Lebanese. The United Nations
peacekeeping forces have repeatedly been the direct target
of Israeli bombardment, including the 1996 shelling of the
21


headquarters of a battalion of the United Nations Interim
Force in Lebanon, in Qana, which was the scene of a
heinous massacre in which scores of Lebanese lost their
lives. Here we would like to pay tribute to the fallen
soldiers of the United Nations who have died in Lebanon,
victims of Israeli acts of aggression. Lebanon considers
them to be its martyrs too. From this rostrum, we honour
their memory. We salute each and every member of the
United Nations peacekeeping Force stationed in Lebanon.
We express special thanks and appreciation to the friendly
States that have contributed troops to that Force. On the
occasion of the departure of the Norwegian battalion that
has worked in Lebanon for over two decades, allow me to
express, on behalf of the people and the Government of
Lebanon, our thanks and gratitude to the Norwegian people
and Government for their enduring commitment to and
participation in the Force. Many members of the Norwegian
battalion sacrificed their lives in the line of duty.
Lebanon has the right to demand that the international
community and the United Nations, which represents
international legitimacy, should make every effort to secure
Israel?s compliance with international resolutions and its
withdrawal from its territories.
Lebanon, which believes in peace, will work with its
brothers to consolidate this peace and make it a foundation
for a new life in the Middle East region. Achieving this
noble objective will not only translate just resolutions into
tangible action, but it will also further the confidence of
small States and nations in an authority that will guarantee
their rights, their very existence and their future.
In conclusion, I would like to address the Israeli
people to tell them that the Arabs, specifically Lebanon and
Syria, have taken a strategic decision, namely the peace
option, which is the difficult choice. This is the strategic
option which we uphold and for which we work in the
interest of the future of our nation and that of our children.
For peace to be realized, Israel also has to follow suit for
the sake of the future of its children. Peace requires courage
and a broad vision of the future. Lebanon and Syria have
made their choice. Will Israel make the same choice?













